DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1-3, 5-20 have been amended, claim 21 has been added, claim 4 has been canceled, and claims 1-3 and 5-21 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, line 21, applicant recites “the top surface” which is lack of proper antecedent basis.  Applicant remove the limitation “A top surface” from claim 1, thus making the limitation of claim 15 indefinite.  
As to claim 21, line 3, applicant recites “the cover layer” which is lack of proper antecedent basis.  “A cover layer” is first introduce in claim 2.  Therefore, for the purpose of examination, examiner presumes claim 21 should be depended on claim 2 instead of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-10,14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1) in view of McGonagle et al (2009/0139893).

    PNG
    media_image1.png
    414
    843
    media_image1.png
    Greyscale

As to claim 1, Hession discloses cartridge packaging (Figure 15) for containing a plurality of cartridges for a vaporizer device (page 1, paragraph [0006] teaches the package can hold singly or in small quantities item, which is capable of holding cartridges for a vaporizer device, not claimed. Therefore, examiner is treating the limitation as intended use)), the cartridge packaging comprising: a base (3) that extends 
However, Hession fails to disclose that the first and second cartridge pack being separate by one or more vertical perforations extending through the base, the one or 

    PNG
    media_image2.png
    345
    476
    media_image2.png
    Greyscale



	As to claims 2 and 9, Hession as modified further discloses a cover layer (13) applied to at least a portion of the base to seal at least the first cartridges pack cavity and the second cartridge pack cavity and the void cavity.
	As to claims 3, 10 and 16, Hession as modified further discloses the cover layer (13, aluminum foil) comprises a breakable material that, when broken proximate the first cartridge pack cavity or the second cartridge pack cavity, allows release of a cartridge of the plurality of cartridges contained within the first cartridge pack cavity or the second cartridges pack cavity (since the cartridges are not being claimed, any product or object being store within the cavity can be remove from the cover layer when puncture or tear (abstract).
	As to claims 7, 14 and 20, Hession as modified by McGonagle further discloses the one or more vertical perforations (982) and the one or more horizontal perforations allow for removal of the first cartridge pack cavity, the second cartridge pack cavity, 
and/or the void cavity from a remainder of the base.
As to claim 8, Hession discloses cartridge packaging (Figure 15) for containing a plurality of cartridges for a vaporizer device (page 1, paragraph [0006] teaches the package can hold singly or in small quantities item, which is capable of holding 
However, Hession fails to disclose that the first and second cartridge pack being separate by one or more vertical perforations extending through the base, the one or more vertical perforations being provided along at least part of the horizontal dimension 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Hession with horizontal perforation and vertical perforation line between the first and second cartridges pack cavity and also the void cavity as taught by McGonagle so that the cartridge(s) can be separated from the remaining cartridges of the base by tearing or otherwise breaking the frangible lines which connect that unit to the remaining units.  
As to claim 15, Hession discloses cartridge packaging (Figure 15) for containing a plurality of cartridges for a vaporizer device (page 1, paragraph [0006] teaches the package can hold singly or in small quantities item, which is capable of holding cartridges for a vaporizer device, not claimed.   Therefore, examiner is treating the limitation as intended use), the cartridge packaging comprising: a base (3) that extends in at least a vertical dimension (shown in Fig 15 as annotated) and a horizontal 
However, Hession fails to disclose that the first and second cartridge pack being separate by one or more vertical perforations extending through the base, the one or more vertical perforations being provided along at least part of the horizontal dimension of the base, the void cavity being separated from the first cartridge pack cavity and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Hession with horizontal perforation and vertical perforation line between the first and second cartridges pack cavity and also the void cavity as taught by McGonagle so that the cartridge(s) can be separated from the remaining cartridges of the base by tearing or otherwise breaking the frangible lines which connect that unit to the remaining units.  
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1) and McGonagle et al (2009/0139893) in the rejection above, further in view of Braverman et al (9,963,265).
As to claims 11 and 17, Hession as modified does not discloses at least one of the plurality of cartridge pack cavities has a square or rectangular shape.  Nevertheless, Braverman discloses a multiple compartment blister package, the blister pack cavities comprises squared shape cavities (Figures 3 and 4). It would have been an obvious .  
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1) and McGonagle et al (2009/0139893) in the rejection above, further in view of Pattison et al (20160143808).
As to claims 5,12 and 18, Hession as modified does not disclose one or more peel-off perforation proximate to each of the first cartridge pack cavity or the second cartridge pack cavity. Pattison teaches packaging comprising a peel-off perforation (26, Figure 1) proximate to each of the first cartridge pack cavity or the second cartridge pack cavity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge packaging of Hession as modified with a peel-off perforation proximate to each of the first or second cartridge pack cavities as taught by Pattison. The motivation for doing so would be to facilitate child-resistance yet allows an adult to easily open and access the articles held within (Pattison, page 4; paragraph [0061]).


    PNG
    media_image3.png
    533
    859
    media_image3.png
    Greyscale


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1) and McGonagle et al (2009/0139893) and Pattison et al (20160143808) in the rejection above, further in view of Tonrey (4,196,809).
As to claims 6, 13 and 19, Hession as modified by Pattison, further discloses the one or more peel-off perforation extends from the horizontal perforation to an edge of the base, but does not disclose that the first perforation is extended in a direction from the one or more horizontal perforations and toward an edge of the base that is along the horizontal dimension.  Nevertheless, Tonrey discloses blister package with opening aid form at the intersection of vertical and horizontal perforation lines and also at the edge between the horizontal perforation lines and the edge of the base.  (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge packaging of Hession as modified with a peel-off perforation extend in a direction that is from the horizontal perforations and toward an edge of the base that is along the horizontal dimension as taught by Tonrey in order .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hession (2007/0272586 A1) and McGonagle et al (2009/0139893) in the rejection above, further in view of Arnold et al (20070246395).
As to claim 21, Hession as modified does not disclose void cavity comprises a first section that extends, from the second depth, towards a center of the void cavity and towards the cover layer, and wherein the first section surrounds the center of the void cavity and defines an interior section that includes the center of the void cavity.  Nevertheless, Arnold discloses a child resistant package for pharmaceutical product with product cavity (18) and void cavity (20), the void cavity comprises a first section (30) that extends, from the second depth, towards a center of the void cavity and towards the cover layer, and wherein the first section surrounds the center of the void cavity and defines an interior section that includes the center of the void cavity (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the void cavity of Hession as modified with inward section that extends toward the center of the void cavity and toward the cover layer as taught by Arnold to provide additional structure integrity to the void cavity from the impact coming from the side wall of the cavity.  
Response to Arguments
Applicant’s arguments with respect to claims 1-3,5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736